 
Exhibit 10.3
 
NEW LEAF BRANDS, INC.
 

No. N-154  $300,000

 
Subordinated Note
 


New Leaf Brands, Inc., a Nevada corporation (the “Company”), for value received,
hereby promises to pay to the order of O. Lee Tawes III or the subsequent
registered holder of this Note (the “Payee”) the principal sum of $300,000, or
such lesser amount as shall at such time be outstanding hereunder (the
“Principal Amount”).  The entire Principal Amount shall be due and payable on
July 19th 2010 by the Payee.
 
This Note shall accrue interest at the rate of 15% simple interest per annum.
 
Each payment by the Company pursuant to this Note shall be made without set-off
or counterclaim and shall be made in lawful currency of the United States of
America and in immediately available funds.
 
The Company (i) waives presentment, demand, protest or notice of any kind in
connection with this Note and (ii) agrees to pay to the Payee, on demand, all
costs and expenses (including reasonable legal fees and expenses) incurred in
connection with the enforcement and collection of this Note.
 
1. Prepayment.  The Principal Amount of this Note may be prepaid by the Company
in whole or in part at any time without penalty.  Interest accumulated on the
prepayment date is due at the time of prepayment.
 
2. Computation of Interest.  All computations of interest hereunder shall be
made on the basis of a 360-day year, consisting of twelve (12) thirty (30)
calendar day periods, and shall accrue daily (including the first day but
excluding the last day during which any such Principal Amount is outstanding).
 
A. Base Interest Rate.  Subject to Section 2B below, the outstanding Principal
Amount shall bear interest at the simple rate of fifteen percent (15%) per
annum.
 
B. Maximum Rate.  In the event that it is determined that, under the laws
relating to usury applicable to the Company or the indebtedness evidenced by
this Note (“Applicable Usury Laws”), the interest charges and fees payable by
the Company in connection herewith or in connection with any other document or
instrument executed and delivered in connection herewith cause the effective
interest rate applicable to the indebtedness evidenced by this Note to exceed
the maximum rate allowed by law (the “Maximum Rate”), then such interest shall
be recalculated for the period in question and any excess over the Maximum Rate
paid with respect to such period shall be credited, without further agreement or
notice, to the Principal Amount outstanding hereunder to reduce said balance by
such amount with the same force and effect as though the Company had
specifically designated such extra sums to be so applied to principal and the
Payee had agreed to accept such extra payment(s) as a premium-free
prepayment.  All such deemed prepayments shall be applied to the principal
balance payable at maturity.  In no event shall any agreed-to or actual exaction
as consideration for this Note exceed the limits imposed or provided by
Applicable Usury Laws in the jurisdiction in which the Company is resident
applicable to the use or detention of money or to forbearance in seeking its
collection in the jurisdiction in which the Company is resident.
 
C. At the discretion of the Company the interest thereon shall be paid in cash
or common stock of the Company at $0.35 per share, or as modified by paragraph 5
below.
 
 
1

--------------------------------------------------------------------------------

 
3. Covenants of Company.
 
A. Affirmative Covenants.  The Company covenants and agrees that, so long as
this Note shall be outstanding, it will perform the obligations set forth in
this Section 3A:
 
(i) Taxes and Levies.  The Company will promptly pay and discharge all material
taxes, assessments, and governmental charges or levies imposed upon the Company
or upon its income and profits, or upon any of its property, before the same
shall become delinquent, as well as all material claims for labor, materials and
supplies which, if unpaid, might become a lien or charge upon such properties or
any part thereof; provided, however, that the Company shall not be required to
pay and discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings and
the Company shall set aside on its books adequate reserves in accordance with
generally accepted accounting principles (“GAAP”) with respect to any such tax,
assessment, charge, levy or claim so contested.
 
(ii) Maintenance of Existence.  The Company will do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect its
corporate existence, rights and franchises and comply with all laws applicable
to the Company, except where the failure to comply would not have a material
adverse effect on the Company or otherwise in connection with an acquisition of
the Company.
 
(iii) Books and Records.  The Company will at all times keep true and correct
books, records and accounts reflecting all of its business affairs and
transactions in accordance with GAAP.
 
(iv) Notice of Certain Events.  The Company will give prompt written notice
(with a description in reasonable detail) to the Payee of the occurrence of any
Event of Default (as defined herein) or any event which, with the giving of
notice or the lapse of time, would constitute an Event of Default.
 
(v)  Use of Proceeds.  The Company agrees to use the proceeds from the issuance
of this Note for working capital.
 
B. Negative Covenants.  The Company covenants and agrees that, so long as this
Note shall be outstanding, it will perform the obligations set forth in this
Section 2B, except as consented to in writing by the Payee:
 
(i) Liquidation, Dissolution. The Company will not liquidate or dissolve or
consolidate with, or merge into or with, any corporation or entity, except if
the Company is the surviving corporation of such merger or consolidation and no
Event of Default shall occur as a result thereof.
 
(ii) Proration of Payments.  The Company shall not make or permit any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of the Principal Amount or interest payable hereunder in
excess of the Payee’s pro rata share of payments then being made in respect of
all Notes.
 
(iii) Dividends.  The Company will not declare or pay any cash dividends or
distributions on any of its outstanding common stock until this Note is paid in
full.
 
4. Events of Default.
 
A. The term “Event of Default” shall mean any of the events set forth in this
Section 4A:
 
(i) Non-Payment of Obligations.  The Company shall default in the payment of the
Principal Amount when and as the same shall become due and payable, whether by
acceleration or otherwise, which default shall continue uncured for three (3)
business days.
 
(ii) Non-Performance of Affirmative Covenants.  The Company shall default in any
material respect in the due observance or performance of any covenant set forth
in Section 2A, which default shall continue uncured for twenty (20) business
days.
 
 
2

--------------------------------------------------------------------------------

 
(iii) Non-Performance of Negative Covenants.  The Company shall default in any
material respect in the due observance or performance of any covenant set forth
in Section 2B.
 
(iv) Non-Performance of Other Obligations.  The Company shall default in the due
observance or performance of any other material covenant or agreement on the
part of the Company to be observed or performed pursuant to the terms hereof,
which default shall continue uncured for twenty (20) business days after such
default has been discovered by the Company.
 
(v) Bankruptcy, Insolvency, etc.  The Company shall:
 
(a) become insolvent or generally fail or be unable to pay, or admit in writing
its inability to pay, its debts as they become due;
 
(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Company or any of its
property, or make a general assignment for the benefit of creditors;
 
(c) in the absence of such application, consent or acquiesce in, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Company or for any part of its property;
 
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Company and, if such case or proceeding is not
commenced by the Company or converted to a voluntary case, such case or
proceeding shall be consented to or acquiesced in by the Company or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or
 
(e) take any corporate or other action authorizing or in furtherance of, any of
the foregoing.
 
B. Action if Bankruptcy.  If any Event of Default described in clauses (v)(a)
through (e) of Section 3A shall occur, the outstanding Principal Amount of this
Note shall automatically be and become immediately due and payable, without
notice or demand.
 
C. Action if Other Event of Default.  If any Event of Default (other than any
Event of Default described in clauses (v)(a) through (e) of Section 3A) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Payee may, upon notice to the Company, declare all or any portion of the
outstanding Principal Amount of this Note to be due and payable, whereupon the
full unpaid Principal Amount shall be and become immediately due and payable,
without further notice, demand, or presentment.
 
D. Remedies.  In case any Event of Default shall occur and be continuing, the
Payee may proceed to protect and enforce its rights by a proceeding seeking the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of this Note or to enforce any other legal or equitable rights as
the Payee shall determine.
 
5. Conversion of prior notes and accrued interest


A.  Revision of Prior Notes.  As of the date of this Note and as part of the
consideration for this Note, both parties agree that Promissory Note N151 issued
by the Company to O. Lee Tawes III on November 30, 2009 with an original
principal balance of $150,000 and a current principal balance of $150,000 as of
the date of the issuance of this Note and Promissory Note  N153 issued by the
Company to O. Lee Tawes III on April 30, 2010 with a original and current
balance  of $50,000 (collectively the two Promissory Notes are referred to as
the “Prior Notes”) plus the accrued interest on the Prior Notes will be
converted at the option of the investor into common stock of the Company at
conversion unit price of $0.35 per share (“Conversion Price”), subject to
adjustment as described in this Section 5.
 
 
3

--------------------------------------------------------------------------------

 
B.  From the date of the issuance of this Note and up to and including July 19,
2010, (the “Reset Period”), if the Company or any wholly-owned subsidiary of the
Company issues any Common Stock and/or securities that can be converted or
exercised for Common Stock (the “New Securities”) at an “Effective Price” per
share that is less than the Conversion  Price for this Note or the Prior Notes,
the Conversion Price of this Note and Prior Notes will be reset to the
“Effective Price”, subject to the conditions below.


In this Clause, “Effective Price” means:
 
(a)  the Unit Price that the New Securities are sold for if there is more than
one security sold together as a Unit; or
 
(b)  the deemed selling price of Common Stock if only Common Stock is sold based
on the transaction documents for that sale.  If the transaction documents do not
deem a price for the Common Stock or there are no transaction documents, then
the Effective Price will be the closing market price of the Common Stock as
quoted on the Over the Counter Bulletin Board.


C.  Excluded Items.  Section 5(b) will only be trigged by security issuances for
purposes of fundraising.  Issuances of option or other securities, including
Common Stock, for purposes of compensating employees, officers, directors and
consultants will not trigger a reset. Additionally, the issuance of Common Stock
upon the exercise or conversion of securities already outstanding at the date of
this Agreement will not trigger this clause.  The Company shall notify the
holder of this Note in writing as soon as practicable following the issuance of
any security subject to this Clause, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms.
 
6. Amendments, Waivers, Severability.
 
A. The provisions of this Note shall supercede any prior agreements either
verbally or in writing and may not be amended, modified or changed except by an
instrument in writing signed by the party against whom enforcement is sought.
 
B. No failure or delay on the part of the Payee in exercising any power or right
under this Note shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right.  No notice to or
demand on the Company in any case shall entitle it to any notice or demand in
similar or other circumstances.  No waiver or approval by the Payee shall,
except as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.
 
C. To the extent that the Company makes a payment or payments to the Payee, and
such payment or payments or any part thereof are subsequently for any reason
invalidated, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
 
4

--------------------------------------------------------------------------------

 
D. After any waiver, amendment or supplement under this section becomes
effective, the Company shall mail to the Payee a copy thereof.
 
E. If any provision of this Note or the application thereof to any person or
circumstances shall be held invalid or unenforceable by any court or other
governmental authority to any extent, the remainder of this Note and the
application of such provisions to other persons or circumstances shall not
affected thereby and shall remain enforceable.
 
7. Miscellaneous
 
A. Registered Holder.  The Company may consider and treat the person in whose
name this Note shall be registered as the absolute owner thereof for all
purposes whatsoever (whether or not this Note shall be overdue) and the Company
shall not be affected by any notice to the contrary.   In case of transfer of
this Note by operation of law, the transferee agrees to notify the Company of
such transfer and of its address, and to submit appropriate evidence regarding
such transfer so that this Note may be registered in the name of the
transferee.  This Note is transferable only on the books of the Company by the
holder hereof, in person or by attorney, on the surrender hereof, duly
endorsed.  Communications sent to any registered owner shall be effective as
against all Holders or transferees of the Note not registered at the time of
sending the communication.
 
B. Governing Law.  This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within such State, without regard to principles of conflicts of
law.  The Company hereby waives any right to stay or dismiss on the basis of
forum non conveniens any action or proceeding brought before the courts of the
State of New York sitting in the City of New York or of United States of America
for the Southern District of New York and hereby submits to the jurisdiction of
such courts.
 
C. Notices.  Unless otherwise provided, all notices required or permitted under
this Note shall be in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) upon confirmed delivery by
Federal Express or other nationally recognized courier service providing
next-business-day delivery, or (iii) three business days after deposit with the
United States Postal Service, by registered or certified mail, postage prepaid
and addressed to the party to be notified, in each case at the address set forth
below, or at such other address as such party may designate by written notice to
the other party (provided that notice of change of address shall be effective
upon receipt by the party to whom such notice is addressed).
 
If sent to Payee, notices shall be sent to the following address:


Mr. O. Lee Tawes, III
c/o New Leaf Brands, Inc.
1 De Wolf Road Suite 208
Old Tappan, NJ 07675


If sent to the Company, notices shall be sent to the following address:


New Leaf Brands, Inc.
1 De Wolf Road Suite 208
Old Tappan, NJ 07675
Attention:  Chief Financial Officer
 
 
5

--------------------------------------------------------------------------------

 
D. Parties in Interest.  All covenants, agreements and undertakings in this Note
binding upon the Company or the Payee shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Payee, respectively,
whether so expressed or not.
 
E. Waiver of Jury Trial.  THE PAYEE AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE PAYEE OR THE
COMPANY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE’S PURCHASING
THIS NOTE.
 
[Signature page follows]

 
6

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer as of May 20th, 2010.
 
 

  NEW LEAF BRANDS, INC.          
 
By:
/s/ David Tsiang      
Name:  David Tsiang
     
Title:  Chief Financial Officer
         

 
 
 

7
